541 So.2d 752 (1989)
Cederic WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 88-746.
District Court of Appeal of Florida, First District.
April 11, 1989.
Michael E. Allen, Public Defender and Carl S. McGinnes, Asst. Public Defender, Tallahassee, for appellant.
No appearance for appellee.
ERVIN, Judge.
The condition imposed by the trial court that appellant return for sentencing on a date certain was imposed following the acceptance of appellant's plea of guilty, and the condition was not a part of the plea bargain; therefore, the trial court erred in failing to give appellant the opportunity to withdraw his plea, once it decided not to impose a sentence in accord with the negotiated plea. See Moore v. State, 489 So.2d 1215, 1216 (Fla. 2d DCA 1986); Nesmith v. State, 374 So.2d 1139 (Fla. 2d DCA 1979).
REVERSED and REMANDED with directions that appellant be given the opportunity, upon his motion, to withdraw his plea of guilty and enter a plea of not guilty.
SMITH, C.J., and NIMMONS, J., concur.